OFFICE     OF THE AlTORNEY   GENERAL        OF TEXAS
                                      AUSTIN




Honorable Abner L. Leria,Member
Board of Pardona.& Paroles
Austin, Texas

Dear Mr.    Lewis:                     opinion RO. n-7193
                                                                   ./I
                                      Rer   Whether   or not   defi/clenoy rar-
                                            rants   can   be issued fdr balance




                IFe beg to
opinion    of    this    Department   on
ter being as follorsr




      Board of Pardons and Paroles because of equipment and
      files necessary to the conduct of the Board's business.
      In ne~otlation with the lessor today, he has agreed to
      accept a deficl4ncT warrant for the sum of *3f?.OO per
      month for the remaining  three months Of this fisoal
      year and hold same until Pawent Is finally authorized
      le~a\Yy.  It Is understood, however, that beeinning on
      Septemher lst, 1046, the Board will  heFin the pawent
Aonorable   Abner   L,. Lewis - page 2




     of eOO.00 uer month for the remaining one year ooter-
     ed by said lease, it being the purpose of the Board
     to request additlonal bud&et allowances to cover the
     remaininp portion of the lease when the Legislature
     meets In January 1947.

           *Row, the purpose of this request for an opin-'
      ion Is to aroertainr

                 *'Can this Board IsgaIly issue Its
            doficienoy warrants ooverlng the M8.00
            per month for the balanos of the fisoal
            rear 194.5-1848, up to and including
            September let, 194fJ.'

           'It 1~ to be understood that all other provisions
      of the lease shall remain lntaot exoepting the olause
      of ten days not108 from the lessor to lessee to vacate,
      but retaining the olause permitting the Board to aan-
      ccl the lean8 upon thirty days notice."


            Your question must be answered   In the negative.

           A copy of the rental oontract between your Board and
Mr. Henson attached to your request dlsOloses that the lessor
reserved the right to canoe1 and terminate the leane at the end
of any oalendar month, by giTlng to the l~ess~e written  notice
of such cancellation, either In person or by mall, at least ten
(10) days previous to the desired canoellation date. It appears
from your statement the lessor has availed himself of that prirl-
lea=,  so that your Board stands in need of offi    spa08 or quar-
ters from and after the termination of the lease through the exer-
cise of that option.

          Senate Bill Yo. 266 passed by the 48th T.episIature, ln-
sofar as applicable, is as fOllOWst


           ” Section 1  Hereafter all departments and agen-
                         l

      cies of the State Government, rhea rental spaoe Is
      needed for carryink on the ess4ntlal functions Of
      sllch apncies  or dcpart~mentn of the Stats Government,
      shall  submit to the State Board of Control a request
      therefor, giving the type , kind, and sj.ze of building
      needed, together  njth sn? other necessary  descr!.ptlon,
      and stat&p the purpose for Which it ~111 he used and
      the need therefor.
                                                                     852




Ronorblle Abner 1,. Lewis - page 3




           .SOd.  2. The state Board of Control, upon ra-
     oelpt of such request, and if the money has been
     made avallabl e to pay the rental thereon, and If,
     In the disoretion of the Board suuoh space Is need-
     ed, shall forthwlth advertise in a newspaper, which
     has been regularly published and/ciroulated in the
     city, or town, where such rental spaoe is sought.,
     for bids on suoh rental   spaoe, for the uses indi-
     cated and for a period of not to exoeed two years*
     After suoh bids have been received by the State Board
     of Control at its prinoipal offloe In Austin, Texas,
     and publicly opened, the award for suoh rental con-
     traot will be made to the lowest and best bidder,
     and upon such other terms as may be agreed upon-
     The terms of the oontraot , together with the notioe
     of the award of the State Board of Control will be
      submitted to the Attorney General of Texas, who will
     cause to be prepared and exeouted in aoaordanoe with
     the terms of the agreement, such contract    in quad-
     ruplioatet   one of which will be kept by eaah party
     thereto, one by the State Board of Control, and one
     by the Attorney General of ‘fOXas* The parties to
      suoh contract will be the department or aeenay of
     the government usins. the spaae as lessee and the
     parts renting   the spa04 as Iessor0"


          In clear terms this statute provides for dust such
need as confronts your Board , and constitutes the only method
authorized by law to obtain such needed space.

          This holding Is one of many heretofore       rendered by
this Cepartment to the name general effect.


                              Yours very truly
            h?ii 5 1946
   ,A- ';yqT~             ATTORNEY GZ3NERAt OF TEXAS



                                          Assistant


 0s-m